Case 1:18-cr-00204-NGG-VMS Document 809 Filed 10/24/19 Page 1 of 1 PagelD #: 11144

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA | 18 Cr. 204 (NGG) (VMS)
V. |
AFFIRMATION
KEITH RANIERE, et ai.
Defendant.

KEITH RANIERE, under penalties of perjury, deposes and says:

l, I am the defendant in the above-captioned case and am fully familiar with the
prior pleadings and proceedings.

2. This affirmation is submitted to advise the Court that, after consultation with my
Curcio counsel, Avraham C. Moskowitz, regarding the potential conflict of interest arising from
the application of one of my attorneys, Teny Geragos, for a position as an Assistant United States
Attorney in the Eastern District of New York, I have decided to waive the potential conflict of
interest. It is my desire to continue to be represented by my current attorneys, Mare Agnifolo
and Teny Geragos and the firm of Brafman & Associates.

3. I understand that by waiving the potential conflict of interest, ] am waiving the

right to raise this issue on appeal or in a post-appeal motion pursuant to 28 U.S.C. § 2255.

Ldly f
ar ate

Keith Raniere

Dated: Brooklyn, New York
October |9, 2019
